DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
Applicant’s election without traverse of Group II, directed to Claims 16-20, in the reply filed on 9/13/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uryasov (US 2008/0134474).
Regarding Claim 16, Uryasov discloses a clamping device wherein the method of using it would comprise the following steps:
coupling the clamping device to a first object (clip 6 can be attached to an article of clothing [0026]);
removably tethering a second object to the clamping device (clip 6 can be attached to an article of clothing so that the magnet [holding a writing instrument] can be attached to the clip [0026]);
decoupling the second object from the clamping device (“tug on the pencil to release the magnet” [0016]);
wherein decoupling the second object from the clamping device is carried out independently from the coupling of the clamping device to the first object (magnet is released independently from ferrous clip attached to non-ferrous object [0016]).

    PNG
    media_image1.png
    335
    230
    media_image1.png
    Greyscale

Urasov Fig. 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uryasov (US 2008/0134474) in view of Opolka (US 2008/0304257).
Regarding Claim 19, Uryasov discloses the limitations of Claim 16, as described above, but does not explicitly teach illuminating the clamping device through an LED disposed within a proximal portion of the clamping device.
Opolka is also concerned with clamping devices composed of independent attachment points (alligator clip, magnet, suction cup, etc) and teaches an LED “light source” ([0013]) at one end of the clamping device (see Opolka Fig. 1).  With no shielding or shading of the attachment points, the LED would illuminate the clamping device from an extreme end of the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED of Opolka to the device of Uryasov in order to provide necessary illumination for writing with the writing instrument in low light situations.

    PNG
    media_image2.png
    593
    317
    media_image2.png
    Greyscale
					
Opolka Fig. 1

Allowable Subject Matter
Claim 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 17, the closest art of record Uryasov (US 2008/0134474) teaches a ferrous clamp with a removable magnet on its surface.  Other closest art of record Opolka (US 2008/0304257) teaches a composite clamp with clips and magnets adjacent to each other, but not directly connected.  However, neither Uryasov nor Opolka , alone or in combination, teaches, suggests, or makes obvious a method of inserting a tether insert into a aperture defined within the clamping device.
Regarding Claim 18, the closest art of record Uryasov (US 2008/0134474) teaches a ferrous clamp with a removable magnetic tether.  Other closest art of record Opolka (US 2008/0304257) teaches a composite device with attachable and detachable clips, suction cups, and magnets.  However, neither Uryasov nor Opolka, alone or in combination, teaches, suggests, or makes obvious a method of decoupling a tether insert.
Regarding Claim 20, the closest art of record Uryasov (US 2008/0134474) teaches a ferrous clamp with a removable magnetic tether.  Other closest art of record Opolka (US 2008/0304257) teaches a composite device with attachable and detachable clips, suction cups, and magnets.  However, neither Uryasov nor Opolka, alone or in combination, teaches, suggests, or makes obvious a method of coupling a tether insert.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osterweil (US 2006/0152358) teaches a bed-exit monitoring method of a tether with a spring clamp at one end and a magnet on the other.
Wilkins (US 10,709,950) teaches a golf practice apparatus with a spring clamp holding the device to a playing surface, and a magnet used to restrain a tethered golf ball to the device.
Dewey (US 10,533,733) teaches a multi-function tool with spring clamp, LED, and magnet and explicitly describes the magnet being used independently from the clamp, but does not describe a tether or tether insert.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Jennings can be reached on 571-270-1536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723